Citation Nr: 0907992	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for stomach 
problems.  In July 2007, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Board remanded this case for additional development in 
October 2007.  The requested development has been 
accomplished.


FINDING OF FACT

The medical evidence shows that the Veteran's stomach 
disability first manifested in service.


CONCLUSION OF LAW

The criteria for service connection for a stomach disability 
are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a stomach 
disability.  He relates his stomach disability to trying to 
lose weight in service and also to a shipboard accident while 
serving on the USS Kansas City when a rack of 500 pound bombs 
broke lose and injured him.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that the Veteran was 
referred to the psychiatric clinic in March 1973 with an 18-
month history of weight loss and six-month history of 
increasing nervousness, post-prandial emesis, and erratic 
diet.  Medical evaluation failed to reveal any organic cause 
for the Veteran's weight loss.  Mental status examination was 
normal.  The provisional diagnosis was anorexia nervosa.  The 
Veteran stated that he had a weight problem and that nobody 
knew what was wrong with him; he could not keep food down and 
kept losing weight.  He had lost between 75 and 80 pounds 
over the last six months.  At enlistment he weighed 
approximately 195 pounds down from his peak high school 
weight of 205 pounds.  He weighed himself every morning and 
stated at present he weighed 128 pounds.  (He was 
approximately 5 foot 8 inches tall.)  He stated that this 
started while overseas in the Gulf of Tonkin; he began to 
feel like he was getting fat.  Many of the ship personnel had 
become engaged in a weight and physical fitness program and 
one day he decided to join.  Over a month's period the 
Veteran was able to reach his goal and returned to eating 
three meals a day, but began vomiting everything he ate.  The 
examiner noted that post-prandial vomiting usually occurred 
about 20 minutes or right after ingestion of a meal but that 
the Veteran was vomiting about one-half hour after eating.  
His eating habits had become very ritualized in that he would 
only eat in surroundings where he had accessibility to a 
bathroom.  His childhood appeared to have been relatively 
free of neuropathic traits but he admitted to a period when 
he was in the sixth grade of "nervousness" for which he was 
given "nerve pills over three to four months."  On the 
autobiographical questionnaire, the Veteran ascribed to a 
number of symptoms, including cramps, dizziness, 
constipation, trouble eating, and vomiting.  The impression 
was anorexia nervosa.   

Hospital records show that a May 1973 upper gastrointestinal 
series was performed exhibiting a normal swallowing function, 
stomach of normal position and contour, irritability of the 
duodenal bulb, and possible ulcer crater in the apex of the 
duodenum.  A repeat gastrointestinal series in June 1973 was 
entirely within normal limits.  Treatment consisted of 
reassurance, oral Valium, and several trials of antispasmodic 
agents and antacid therapy, which had little appreciable 
effect on the Veteran's symptoms.  The Veteran's weight 
during hospitalization ranged from 128 to 131 and two weeks 
prior to this dictation was 125 pounds.  He was seen on 
several occasions by psychiatry during which time mental 
status examination revealed the Veteran to be alert, 
oriented, moderately depressed, but relatively free of overt 
anxiety.  He appeared to be psychologically naïve and 
introspective and used a strong amount of denial.  Although 
an initial impression was that the Veteran was suffering from 
anorexia nervosa, a reevaluation concluded a more applicable 
diagnosis to be passive-aggressive personality, passive-
dependent type with psychogenic emesis.  The examiner further 
found that the psychogenic emesis existed prior to service 
and was aggravated in service.  It was determined that the 
Veteran was handicapped in that he continued to experience 
immediate and post-prandial emesis of psychogenic origin, 
which had not responded fully to a three-month period of 
conservative medical management and limited responsibilities 
and duties while hospitalized.  The Veteran was found unfit 
for duty and discharged in September 1973.

Post-service records show a past medical history of dyspepsia 
in March 2004.  A September 2004 VA medical record shows that 
active problems included dyspepsia for which he was on an H2 
blocker.

A September 2008 VA examination report shows the Veteran 
began having nausea and vomiting after meals and only eating 
one meal a day in December 1972.  He was seen and evaluated 
and nothing was found to cause this problem.  He was also 
seen in the psychiatric clinic and given a diagnosis of 
anorexia nervosa in March 1973.  The Veteran felt that he was 
somewhat improved since 1973, as he was not vomiting as much, 
but still vomiting about three to four times a week.  He also 
reported daily nausea.  On physical examination, there were 
no signs of significant weight loss or malnutrition.  The 
weight was 167.5 pounds with no change.  Upper 
gastrointestinal series showed deformity of the pyloric 
antrum and duodenal bulb most probably secondary to remote 
ulcer disease; there was no active ulcer at present or 
evidence of spasm.  The examiner indicated that she had 
reviewed the service treatment records and that the onset of 
the Veteran's stomach disability was about November or 
December 1972 when the Veteran decided he was overweight and 
began a weight and physical fitness program along with his 
other shipmates.  He lost from 195 to 170 pounds then began 
to vomit after each meal.  He had a history of nervousness 
and periodic anorexia since junior high school and was on 
"nerve pills" since sixth grade.  His enlistment physical 
only listed sea sickness occasionally.  The examiner could 
not find any evidence of a preexisting stomach disability 
other than the above history.  The examiner also could not 
find any gastric evaluation such as an upper gastrointestinal 
or endoscopy being done while the Veteran was in service.  He 
now showed a history of remote ulcer disease with no active 
ulcer at present.  As to when the ulcer disease was active is 
unknown, but it was not apparent during his hospitalization 
for the psychological evaluation before his discharge from 
service with any symptoms such as blood in his emesis or 
vomiting blood or black tarry stools.

The September 2008 opinion shows that the Veteran's current 
stomach problems were shown to have first manifested in 
service.  While the examiner did not acknowledge that the 
Veteran did, in fact, have an upper gastrointestinal series 
performed in service, which showed irritability of the 
duodenal bulb and possible ulcer crater in the apex of the 
duodenum, the examiner still found that the current problems 
the Veteran had with his stomach had its onset in 1972 when 
the Veteran decided he was overweight and began the weight 
and physical fitness program.  The current upper 
gastrointestinal series in 2008 showed a deformity of the 
pyloric antrum and duodenal bulb most probably secondary to 
remote ulcer disease.  Therefore, even though there was no 
active ulcer at present or evidence of spasm, any residual 
stomach problems are shown to be related to service.

Resolving all doubt in the Veteran's favor, service 
connection for a stomach disability is warranted.  See 
38 C.F.R. §§ 3.102, 3.303.

The Veteran's service connection claim for a stomach 
disability has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


ORDER

Entitlement to service connection for a stomach disability is 
granted, subject to the rules and payment of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


